Citation Nr: 1645541	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  09-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for residuals of pneumonia, also claimed as chronic episodes of pneumonia.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1962 to February 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but came to the Board from the Los Angeles, California RO.

In March 2010, the Veteran testified at a hearing at the Los Angeles RO before a Decision Review Officer.  In March 2016, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

These issues were previously remanded by the Board in May 2016 for further development.  They have been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

Records on file reveal that multiple other issues have been raised by the appellant.  The electronic record reveals that development is ongoing at the Agency of Original Jurisdiction (AOJ).  Those matters are not currently developed for appellate review.  This appeal is limited to the issues on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of pneumonia, also claimed as chronic episodes of pneumonia, is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran sustained an injury to the left ankle while in service.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to this issue was satisfied by a letter sent to the Veteran in May 2007.  The claim was last adjudicated in August 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, and VA examination reports.

The Veteran was also afforded VA hearings with a Decision Review Officer in March 2010 and with the undersigned in March 2016.  During each hearing, the Decision Review Officer and the undersigned, respectively, explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the Decision Review Officer and the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the May 2016 Board remand, VA attempted to obtain the Veteran's records from the Social Security Administration.  The Social Security Administration responded that it did not possess any medical records pertaining to the Veteran.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Left Ankle

The Veteran asserts that he fell through a floor, injuring his left ankle, while stationed at Fort Lewis and that the effects of that injury have persisted to the present.  He asserts that the in-service treatment for this injury included a cast and a limited duty profile.

The Veteran's service treatment records do not mention any injury to the left ankle.  In July 1963, service treatment records indicate that he sprained an unspecified ankle.  An August 1963 service treatment record clarifies that it was the right ankle that the Veteran sprained.  A February 1964 service treatment record adds that the Veteran received a cast on his right ankle and a limited duty profile as a result of this injury.  In February 1964, VA received a claim from the Veteran for entitlement to service connection for pulled ligaments in the right ankle.  VA denied this claim and has also denied entitlement to service connection for a right ankle disorder in rating decisions dated May 2012 and May 2016.  A June 1966 private treatment record notes the Veteran's report that he had repeatedly injured his right ankle, including by falling through a floor at Fort Lewis.  

The only evidence in favor of the Veteran's claim of an injury to his left ankle in service consists of his own statements.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, no pertinent complaints or findings were recorded at the time of separation.

Based on the record above, the Board finds that the Veteran's assertions of a left ankle injury in service are not credible.  It is not credible that the Veteran and treatment providers would have so consistently been wrong about the ankle the Veteran injured at the time of the injury and in the years immediately thereafter.  It is not credible that the Veteran might have had essentially identical injuries to the left ankle that went unreported, despite involving a cast and a limited duty profile, while the injury to the right ankle was consistently documented, including a cast and a limited duty profile.  It is far more likely that, with the passage of time, the Veteran has become mistaken about the ankle he injured during his active duty service and that the injured ankle was the right, not the left.  VA has addressed the issue of entitlement to service connection for a right ankle disorder separately and it is not currently before the Board.  

Because the preponderance of the evidence is against finding that the Veteran sustained an injury to the left ankle during his active duty service, it follows that the preponderance of the evidence is also against finding that any left ankle disorder the Veteran might now have is a residual of that injury.  In addition, a VA examiner opined in April 2012 that, because there was no record of a left ankle injury or disorder during the Veteran's active duty service, any current left ankle disorder was less likely than not a residual of any such injury.  For these reasons, entitlement to service connection for residuals of a left ankle injury is denied.  

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left ankle injury is denied.


REMAND

The Veteran has also asserted that he is entitled to service connection for residuals of pneumonia, also claimed as chronic episodes of pneumonia.  The Veteran was afforded a VA examination pertinent to this claim in November 2015.  Unfortunately, although the examiner diagnosed a respiratory disorder (atelectasis), she expressed no opinion as to the possibility of nexus to service.  For that reason, the November 2015 VA examination is inadequate to decide the Veteran's claim.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is warranted to obtain an adequate nexus opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.

2.  Forward the Veteran's records to an appropriate specialist and as needed schedule him for an appropriate examination for the purpose of determining the current nature and likely etiology of any respiratory disorder.  (The examination should be scheduled only if the examiner concludes it is needed to respond to the following.)  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current respiratory disorder had its origin in service or is in any way related to the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of a respiratory disorder, if unrelated to service.  The examiner should also discuss the report of shortness of breath with high humidity on the Veteran's February 1962 entrance examination, the February 1963 chest X-ray, the Veteran's October 1963 report of frequent coughing to the point of vomiting, the Veteran's testimony during the March 2010 and March 2016 hearings, and the November 2015 VA examiner's note that the primary functional impact of the Veteran's respiratory disorder consists of shortness of breath.

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


